Exhibit 10.30

 



EXECUTION COPY

 

“THIS INSTRUMENT AND THE RIGHTS AND OBLIGATIONS EVIDENCED HEREBY ARE SUBORDINATE
IN THE MANNER AND TO THE EXTENT SET FORTH IN THAT CERTAIN SUBORDINATION
AGREEMENT (THE “SUBORDINATION AGREEMENT”) DATED AS OF JUNE 7, 2018 BY AND AMONG
THE SUBORDINATED CREDITORS AND COMVEST CAPITAL IV, L.P., AS SENIOR AGENT. IN THE
EVENT OF ANY CONFLICT BETWEEN THE TERMS OF THE SUBORDINATION AGREEMENT AND THIS
NOTE, THE TERMS OF THE SUBORDINATION AGREEMENT SHALL GOVERN AND CONTROL.”

 

AMENDED AND RESTATED SUBORDINATED PROMISSORY NOTE

 

$10,000,000.00 June 7, 2018   Joplin, Missouri

 

This Amended and Restated Subordinated Promissory Note (this “Note”) amends and
restates, in its entirety, the Subordinated Promissory Note (the “Prior Note”),
dated November 3, 2016, issued to the parties designated as “Sellers” on the
signature page to the Prior Note (each defined herein as a “Subordinated
Creditor” and collectively as, the “Subordinated Creditors”) delivered pursuant
to that certain Stock Purchase Agreement, dated as of November 3, 2016 (the
“Purchase Agreement”), by and among Vintage Stock Affiliated Holdings LLC, a
Nevada limited liability company (designated as the “Buyer” within the Prior
Note, and defined herein as the “Parent” or the “Borrower”), Vintage Stock,
Inc., a Missouri corporation (designated as the “Company” within the Prior Note,
and defined herein as “VSI”), the Subordinated Creditors, and Rodney Spriggs, in
his capacity as the representative of the Subordinated Creditors for certain
purposes of the Purchase Agreement and Prior Note (designated as the “Sellers’
Representative” within the Prior Note, and defined herein as the “Subordinated
Creditors’ Representative”).

 

This Note is delivered pursuant to the Purchase Agreement and amends and
restates, in its entirety, the Prior Note.

 

In this Note, (a) the terms “Senior Credit Agreement”, “Senior Debt”, “Senior
Lenders”, and “Senior Loan Documents” shall have the meanings given to them in
the Subordination Agreement; and (b) the term “Business Day” shall mean a day
other than (i) a Saturday; (ii) a Sunday; or (iii) a day on which banking
institutions in the State of Missouri are authorized or required by applicable
law or executive order to close.

 

1.                  Subordination Agreement. The Borrower, for itself and its
successors, and each Subordinated Creditor, by acceptance of this Note, agree
that the payment of this Note, both principal and interest, and all other
indebtedness evidenced hereby, is subordinate and subject to the prior rights of
COMVEST CAPITAL IV, L.P., as a Senior Lender and as Agent for the Senior Lenders
(the “Senior Agent”). This Note will be subordinated to the Senior Debt in
accordance with the terms and conditions set forth in the Subordination
Agreement.

 

2.                  Principal and Interest; Payments; Set-Off.

 

(a)              Principal and Interest. The Borrower, for value received,
hereby promises to pay to the order of the Subordinated Creditors,
proportionately in accordance with the percentage interests set forth in
Schedule I hereto, in immediately available funds on the terms set forth herein,
(i) the aggregate principal amount of this Note; and (ii) simple interest on the
unpaid principal balance from time to time outstanding under this Note, from the
date hereof until the principal balance is paid in full, at an annual rate equal
to eight percent (8.0%) (computed on the basis of a 360-day year and the actual
number of days of elapsed) (“Current Interest”). The principal amount of this
Note shall be Ten Million Dollars and NO/ 100 Dollars ($10,000,000.00) as of the
issuance date of this Note.

 

 

 

 



 1 

 

 

(b)               Payments. Current Interest only on the outstanding principal
balance hereof shall be due and payable monthly, in arrears, with the first
installment being payable on June 7, 2018, and subsequent installments being
payable on the first (1st) day of each succeeding month thereafter until
September 6, 2023 (the “Maturity Date”), at which time the entire outstanding
principal balance, together with all accrued and unpaid Current Interest
thereon, shall be immediately due and payable in full. All payments on this Note
will be applied to the payment of accrued and unpaid Current Interest before
being applied to the payment of then-outstanding principal. Principal and
interest due under this Note shall be payable in U.S. dollars to the
Subordinated Creditors by wire transfer in immediately available funds to
accounts designated by the Subordinated Creditors in writing. If any payment of
principal or interest on this Note is due on a day that is not a Business Day,
such payment will be due on the next succeeding Business Day, and such extension
of time will be taken into account in calculating the amount of interest payable
under this Note. Subject to the Subordination Agreement, the Borrower may prepay
this Note in whole or in part at any time or from time to time without penalty,
premium, or notice by paying the principal amount to be prepaid, together with
accrued but unpaid Current Interest thereon to the date of prepayment.

 

(c)               Set-off. The Borrower may, pursuant to Section 11.5 of the
Purchase Agreement, and by written notice to the Subordinated Creditors’
Representative, reduce or set-off against the principal amount outstanding under
this Note and any accrued and unpaid Current Interest, the amount of any Losses
(as that term is defined within the Purchase Agreement) for which the
Subordinated Creditors are determined to be liable to any Buyer Indemnified
Party (as that term is defined within the Purchase Agreement) pursuant to
Section 7.1 or Section 11 of the Purchase Agreement, subject to the
indemnification limitations set forth in the Purchase Agreement. Any reduction
or set-off in accordance with the preceding sentence shall be deemed effective
as of the issuance date of this Note.

 

3.       Default.

 

(a)               Events of Default. The occurrence of any of the following
shall constitute an “Event of Default” under this Note:

 

(i)                The Borrower fails to pay when due any principal or interest
payment on this Note;

 

(ii)               The Borrower fails to observe or perform any other covenant,
obligation, or agreement contained in this Note and does not cure the failure
within ten (10) Business Days after notice by the Subordinated Creditors’
Representative thereof; or

 

(iii)             The Borrower: (A) becomes insolvent or is unable to pay its
debts or fails or admits in writing its inability generally to pay its debts as
they become due; (B) consents to the appointment of a trustee, receiver,
assignee, liquidator, or similar official; or (C) makes a general assignment for
the benefit of its creditors or institutes a proceeding, or has an involuntary
proceeding instituted against it, seeking a judgment of insolvency, bankruptcy,
or any other similar relief under any bankruptcy, insolvency, or other similar
law affecting creditors’ rights that is not dismissed within one hundred twenty
(120) days thereafter.

 

 

 

 



 2 

 

 

(b)              Remedies. Upon the occurrence of an Event of Default hereunder
and following the expiration of any cure period set forth in Section 3(a)(ii) or
3(a)(iii)(C), the Subordinated Creditors’ Representative, on behalf of the
Subordinated Creditors, may, at his option, (i) by written notice to the
Borrower, declare the entire unpaid principal balance of this Note, together
with all accrued and unpaid Current Interest thereon, immediately due and
payable; or (ii) exercise any rights and remedies available to him on behalf of
the Subordinated Creditors under applicable law; in each case, only to the
extent permitted under the Subordination Agreement. The Borrower will pay all
reasonable costs and expenses incurred by or on behalf of the Subordinated
Creditors’ Representative in connection with the Subordinated Creditors’
Representative’s exercise of any or all of his rights and remedies (on behalf of
the Subordinated Creditors) under this Note following an Event of Default.

 

4.       Miscellaneous.

 

(a)               Successors and Assigns. Neither this Note nor any of the
rights, interests, or obligations hereunder may be assigned, by operation of law
or otherwise, in whole or in part, by the Borrower without the prior written
consent of the Subordinated Creditors’ Representative or by any Subordinated
Creditor without the prior written consent of the Borrower (in each case, not to
be unreasonably withheld, delayed, denied, or conditioned). Subject to the
restrictions on assignment set forth in this Section 4(a), the rights and
obligations of the Borrower and the Subordinated Creditors under this Note shall
be binding upon and benefit the successors, heirs, and assigns of the parties
hereto.

 

(b)               Waiver and Amendment. Any provision of this Note may be
amended, waived, or modified upon the written consent of the Borrower and the
Subordinated Creditors’ Representative (on behalf of the Subordinated Creditors)
the extent permitted under the Subordination Agreement and the Senior Loan
Documents. Neither any failure nor any delay by any party in exercising any
right, power, or privilege under this Note will operate as a waiver of such
right, power, or privilege, and no single or partial exercise of any such right,
power, or privilege will preclude any other or further exercise of such right,
power, or privilege or the exercise of any other right, power, or privilege. To
the maximum extent permitted by applicable law, (i) no claim or right arising
out of this Note can be discharged by one party, in whole or in part, by a
waiver or renunciation of the claim or right unless in writing signed by the
party granting the waiver or renouncing the claim or right; (ii) no waiver that
may be given by a party will be applicable except in the specific instance for
which it is given; and (iii) no notice to or demand on one party will be deemed
to be a waiver of any obligation of that party or of the right of the party
giving such notice or demand to take further action without notice or demand as
provided in this Note.

 

 

 

 

 



 3 

 

 

(c)               Notices; Waivers. Any notice, request, or other communication
required or permitted to be delivered under this Note shall be in writing
addressed to the respective party as set forth below, by one of the following
methods: (i) hand delivery, whereby delivery is deemed to occur at the time of
delivery; (ii) electronic transmission (facsimile or email), so long as
transmission is completed no later than 5:00 PM Central on a Business Day and
the original also is sent via overnight courier or United States mail, whereby
delivery is deemed to have occurred at the end of the Business Day on which
electronic transmission is complete; (iii) a nationally or regionally recognized
overnight courier company, whereby delivery is deemed to have occurred the
Business Day following deposit with the courier; (iv) registered United States
mail, signature required and postage-prepaid, whereby delivery is deemed to have
occurred on the third (3rd) Business Day following deposit with the United
States Postal Service. Notices shall be addressed as follows:

 

If to the Borrower or VSI:

Vintage Stock Affiliated Holdings LLC

c/o Live Ventures Incorporated

325 East Warm Springs Road

Suite 102

Las Vegas, Nevada 89119

Attn: Jon Isaac 

Email: j.isaac@isaac.com

Facsimile: 858-259-6661

 

with a copy (which shall not constitute notice) to:

Venable, LLP

750 E. Pratt Street, Suite 900

Baltimore, Maryland 21202

Attn: Anthony J. Rosso and Bryan Rakes

Facsimile: 410-244-7742

 

with another copy (which shall not constitute notice) to:

Vintage Stock Affiliated Holdings LLC

c/o Live Ventures Incorporated

325 East Warm Springs Road

Suite 102

Las Vegas, Nevada 89119

Attn: Michael Stein

Email: mstein@live-ventures.com

Facsimile: 702-997-5968

 

If to any Subordinated Creditor or the Subordinated Creditors’ Representative:

Rodney Spriggs

202 E. 32nd Street

Joplin, Missouri 64804

Email: Rodney.spriggs@vintagestock.com

Facsimile: 417-782-0024

 

 

 

 



 4 

 

 

with a copy (which shall not constitute notice) to:

Mann Conroy LLC

1316 Saint Louis Avenue

2nd Floor

Kansas City, Missouri 64101

Attn: Kyle Conroy, Esq.

Email: kconroy@mannconroy.com

 

Any party hereto may change its address for the purposes of this section by
giving written notice as provided in this section.

 

(d)               Governing Law; Jurisdiction; Jury. This Note has been
delivered in and shall be governed by and construed in accordance with the
internal laws of the State of Missouri without giving effect to any choice or
conflict of law provision or rule. Any legal suit, action, or proceeding arising
out of or based upon this Note may be instituted in the federal courts of the
Western District of Missouri or the courts of the State of Missouri located in
Newton County, Missouri. Each party hereto irrevocably submits to the exclusive
jurisdiction of such courts in any such suit, action, or proceeding. EACH PARTY
ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY THAT MAY ARISE UNDER THIS NOTE IS
LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH
PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LEGAL ACTION ARISING OUT OF OR RELATING TO THIS NOTE.

 

(e)                Severability; Construction. If any provision of this Note or
the application of any such provision to any person or circumstance shall be
held invalid, illegal, or unenforceable in any respect by a court of competent
jurisdiction, such invalidity, illegality, or unenforceability shall not affect
any other provision hereof. The parties hereto have participated jointly in the
negotiation and drafting of this Note. If an ambiguity or question of intent or
interpretation arises, this Note will be construed as if drafted jointly by the
parties hereto and no presumption or burden of proof will arise favoring or
disfavoring any party hereto because of the authorship of any provision of this
Note. The words “include,” “includes,” and “including” will be deemed to be
followed by “without limitation.” Pronouns in masculine, feminine, and neuter
genders will be construed to include any other gender, and words in the singular
form will be construed to include the plural and vice versa, unless the context
otherwise requires. The words “this Note,” “herein,” “hereof,” “hereby,”
“hereunder,” and words of similar import refer to this Note as a whole and not
to any particular subdivision unless expressly so limited.

 

(f)                Counterparts. This Note may be executed in counterparts, all
of which shall be considered one and the same agreement and shall become
effective when all such counterparts have been signed by each of the parties
hereto and delivered to the other parties hereto. Any signature delivered by
electronic means (facsimile or email/pdf, etc.) shall be binding to the same
extent as an original signature page with regard to this Note or any amendments
thereof, subject to the terms thereof. A party hereto that delivers a signature
page in this manner agrees promptly to deliver an original counterpart signature
page to the other parties hereto; provided, however, that all of the executed
counterparts shall be consolidated, be deemed to be a single promissory note,
and be delivered to Subordinated Creditors’ Representative at closing.

 

(g)               Headings; Replacement. The headings contained in this Note are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Note. Upon receipt of evidence satisfactory to the Parent
of the loss, theft, destruction, or mutilation of this Note, the Borrower will
issue to the Subordinated Creditors’ Representative a new Note containing all of
the terms and provisions set forth herein, in lieu of such lost, stolen,
destroyed, or mutilated Note.

 

(h)               Remedies. The rights, obligations, and remedies created by
this Note are cumulative and in addition to any other rights, obligations, or
remedies otherwise available at Law or in equity.

 

(i)                Time Is of the Essence. Time is of the essence regarding
payments due under this Note.

 

[Signature Page Follows]

 

 

 



 5 

 

 

IN WITNESS WHEREOF, a duly authorized representative of the Borrower has duly
executed and delivered this Note as of the date first written above.

 

VINTAGE STOCK AFFILIATED HOLDINGS LLC

 

By: /s/ Jon Isaac                                                

Name: Jon Isaac

Title: President and Chief Executive Officer

 

Accepted and Agreed:

 

By the Subordinate Creditors:

 

By: /s/ Rodney Spriggs   By: /s/ Sherry Spriggs Printed Name: Rodney Spriggs  
Printed Name: Sherry Spriggs Trustee, Rodney and Sherry Spriggs Living Trust,
dated April 18, 2012   Trustee, Rodney and Sherry Spriggs Living Trust, dated
April 18, 2012                             By: /s/ Ken Caviness   By: /s/ Deanna
Caviness Printed Name: Ken Caviness   Printed Name: Deanna Caviness Trustee, Ken
and Deanna Caviness Living Trust, dated July 12, 2002   Trustee, Ken and Deanna
Caviness Living Trust, dated July 12, 2002                             By: /s/
Steven Wilcox   By: /s/ Anna Wilcox Printed Name: Steven Wilcox   Printed Name:
Anna Wilcox Trustee, Steven and Anna Wilcox Living Trust, dated May 15, 2012  
Trustee, Steven and Anna Wilcox Living Trust, dated May 15, 2012                
                          By the Subordinated Creditors' Representative:        
              /s/ Rodney Spriggs         Rodney Spriggs        



 

 

 

 

 

 

 

 

 

Signature Page to the Amended and Restated Subordinated Promissory Note

 



   

 

 

Schedule I

 

Name of Subordinated Creditor Percentage Interest     Rodney and Sherry Spriggs
Living Trust, dated April 18, 2012 41.134752%     Steven and Anna Wilcox Living
Trust, dated May 15, 2012 17.730496%     Ken and Deanna Caviness Living Trust,
dated July 12, 2002 41.134752%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Schedule I to the Amended and Restated Subordinated Promissory Note

   

